     Case 1:20-cr-00214-DAD-BAM Document 67 Filed 05/06/21 Page 1 of 2


 1   TORRES | TORRES STALLINGS
     A LAW CORPORATION
 2   David A. Torres, SBN135059
 3   1318 K. Street
     Bakersfield, CA 93301
 4   Tel: (661)326-0857
     Fax: (661)326-0936
 5   Email: dtorres@lawtorres.com
 6   Attorney for:
 7   ISREAL MUNOZ- MUNGUIA
                                      UNITED STATES DISTRICT COURT
 8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10

11    UNITED STATES OF AMERICA,                         Case No. 1:20-CR-00214 DAD-BAM

12                       Plaintiff,

13           v.                                         STIPULATION AND ORDER TO AMEND
                                                        HOME DETENTION CURFEW
14    ISRAEL MUNOZ- MUNGUIA,

15                       Defendants.

16
     TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE BARBARA
17
     A MCAULIFFE AND ANGELA SCOTT ASSISTANT UNITED STATES ATTORNEY:
18
            COMES NOW Defendant, ISRAEL MUNOZ-MUNGUIA, by and through his attorney
19
     of record, DAVID A. TORRES, and at the request of Pretrial Services, hereby moves that the
20
     court amend the conditions of release.
21
            On November 18, 2020. Mr. Munoz-Munguia was ordered release on numerous Pretrial
22
     conditions and a property bond. The conditions of release regarding home detention (7(n))
23
     ordered that he remain inside the residence at all time except for employment; education;
24
     religious services; medical, substance abuse, or mental health treatment . . . Counsel is seeking to
25
     amend defendant’s curfew to the following:
26
            Curfew: Defendant is to remain inside his residence every day from 8:00 p.m. to 6:00 a.m.
27
     or adjusted by the pretrial services officer for medical; religious services, employment or court-
28
                                                       1
     Case 1:20-cr-00214-DAD-BAM Document 67 Filed 05/06/21 Page 2 of 2


 1   ordered obligations. All prior orders are to remain in full force and effect.

 2          AUSA Jessica Massey has no objection to the amendment of the condition. I have also

 3   been in contact with PTS Officer Mark DeLaTorre and he has no objection to amending said

 4   condition.

 5

 6
            IT IS SO STIPULATED.
 7                                                                   Respectfully Submitted,
     DATED: April 28, 2021                                           /s/ David A Torres      ___
 8                                                                   DAVID A. TORRES
                                                                     Attorney for Defendant
 9
                                                                     ISREAL MUNOZ-MUNGUIA
10

11
     DATED: April 28, 2021                                           /s/ Jessica A. Massey_______
12                                                                   JESSICA A. MASSEY
13                                                                   Assistant U.S. Attorney

14

15                                                 ORDER
16
            IT IS SO ORDERED that Isreal Munoz-Munguia’s Pretrial Supervision be amended and
17
     his curfew be set from 8:00 p.m. to 6:00 a.m. or adjusted by the pretrial services officer for
18
     medical; religious services, employment or court-ordered obligations. Mr. Munoz-Mungia must
19
     abide by all the conditions of his conditions of his release.
20
     IT IS SO ORDERED.
21
        Dated:     May 6, 2021                                  /s/ Barbara   A. McAuliffe            _
22
                                                         UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                        2
